
	
		III
		110th CONGRESS
		2d Session
		S. RES. 423
		IN THE SENATE OF THE UNITED STATES
		
			January 23, 2008
			Mr. Allard (for himself,
			 Mr. Inouye, Mr.
			 Biden, and Mr. Salazar)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Seeking the return of the USS Pueblo to the United States
		  Navy.
	
	
		Whereas the USS Pueblo, which was attacked and captured by
			 the Navy of North Korea on January 23, 1968, was the first ship of the United
			 States Navy to be hijacked on the high seas by a foreign military force in more
			 than 150 years;
		Whereas 1 member of the USS Pueblo crew, Duane Hodges, was
			 killed in the assault, while the other 82 crew members were held in captivity,
			 often under inhumane conditions, for 11 months;
		Whereas the USS Pueblo, an intelligence collection
			 auxiliary vessel, was operating in international waters at the time of the
			 capture, and therefore did not violate the territorial waters of North
			 Korea;
		Whereas the capture of the USS Pueblo resulted in no
			 reprisals against the Government or people of North Korea and no military
			 action at any time; and
		Whereas the USS Pueblo, though still the property of the
			 United States Navy, has been retained by the Government of North Korea for 40
			 years, was subjected to exhibition in the North Korean cities of Wonsan and
			 Hungham, and is now on display in Pyongyang, the capital city of North Korea:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)desires the
			 return of the USS Pueblo to the United States Navy;
			(2)would welcome the
			 return of the USS Pueblo as a goodwill gesture from the North Korean people to
			 the American people; and
			(3)directs the
			 Secretary of the Senate to transmit copies of this resolution to the President,
			 the Secretary of Defense, and the Secretary of State.
			
